UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ALEXANDER OTIS MATTHEWS, as
 Personal Representative for the Estate of
 Ezana Alexander Matthews,

                Plaintiff,
                                                      No. 18-cv-1190 (RDM)
        v.

 DISTRICT OF COLUMBIA,

                Defendant.


                                    MEMORANDUM OPINION

       “Nothing that [the Court] write[s], no matter how well reasoned or forcefully expressed,

can bring back the victim of [the] tragedy” at hand. Brewer v. Williams, 430 U.S. 387, 415

(1977) (Stevens, J., concurring). In this case, as in all cases, the Court’s obligation remains to

apply the law. And, here, that obligation requires dismissal of Plaintiff’s claims on behalf of his

son, Ezana Matthews.

       A full account of the tragic circumstances of Ezana Matthews’s death are recounted in

this Court’s prior opinion, Dkt. 23 at 1–4, but the following facts from the amended complaint

warrant repetition and are taken as true for purposes of the District’s motion to dismiss. See

Wood v. Moss, 572 U.S. 744, 755 n.5 (2014). Ezana was a 25-year-old Army veteran. Dkt. 25 at

2. Upon his honorable discharge from the Army, Ezana lived with his paternal grandmother in

Washington, D.C. Id. On May 4, 2017, Ezana’s 81-year-old grandmother came home and found

him hanging from a pull-up bar in a bedroom. Id. Unable to cut him down herself, as instructed

by the 911 operator, she “ran to a neighbor’s home” and found a group of men “who were able to

physically perform the task.” Id.
       When an officer from the Metropolitan Police Department (“MPD”) arrived, that officer

allegedly “made no effort” to revive Ezana, such as by “attempt[ing] CPR,” “provid[ing]

oxygen,” or deploying a defibrillator. Id. That inaction, according to Plaintiff, violated “all

applicable laws, statutes, regulations [and] MPD special and general orders when encountering

unconscious persons.” Id. Plaintiff also contends that MPD officers and detectives were

“wholly negligent in their investigation of the circumstances surrounding [his son’s] death.” Id.

       Plaintiff’s original complaint asserted claims under the Eighth Amendment, the Fifth

Amendment’s Due Process Clause, and under D.C. tort law. See Dkt. 1. The District moved to

dismiss that complaint with respect to all claims, Dkt. 5, and the Court granted that motion while

granting Plaintiff leave to amend his complaint. See Dkt. 23, Dkt. 24. In the memorandum

opinion granting that motion, the Court construed the Plaintiff’s due process claims as

substantive due process claims and dismissed them on the basis that “the Due Process Clauses

generally confer no affirmative right to governmental aid, even where such aid may be necessary

to secure life, liberty, or property interests of which the government itself may not deprive the

individual.” Dkt. 23 at 5 (quoting DeShaney v. Winnebago Cty. Dep’t Social Servs., 489 U.S.

189, 196 (1989)).

       Plaintiff’s amended complaint is itself ambiguous as to whether it asserts a common law

tort claim in addition to a procedural due process claim. See Dkt. 25 at 3. But, in his response to

the District’s motion to dismiss, Plaintiff categorically states that he “argued no Common Law

Tort Claims in the amended complaint so the defendant’s opposition to these claims is

misplaced.” Dkt. 30 at 1. Thus, the Court is left only to consider Defendant’s motion to dismiss

Plaintiff’s new procedural due process claim. That claim must be dismissed.




                                                 2
        The Supreme Court has held that the “Due Process clause . . . is not implicated by the

lack of due care of an official causing unintended injury to life, liberty or property.” Davidson v.

Cannon, 474 U.S. 344, 347 (1986) (applying this rule to both procedural and substantive due

process claims). And, Plaintiff makes no allegations that the offending officer’s actions were

anything other than “negligent.” See Dkt. 25 at 2. More importantly, the “fundamental” interest

the Due Process clause protects is the “opportunity to be heard ‘at a meaningful time and in a

meaningful manner,’” when the government makes decisions that deprive individuals of life,

liberty, or property interests. Matthews v. Eldridge, 424 U.S. 319, 332 (1976) (quoting

Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Because Plaintiff does not allege that he—or

his son—was denied an “opportunity to be heard,” or denied any other procedural protections,

the Court must dismiss his complaint for failure to plead facts sufficient to state a plausible claim

for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also DeShaney, 489 U.S. at 196;

Futch v. Fine, 342 Fed. App’x 638, 639 (D.C. Cir. 2009) (per curiam) (affirming a dismissal for

failure to state a claim where a complaint “alleged a due process right to an investigation”).

        The Court will, accordingly, GRANT Defendant’s motion to dismiss. A separate order

will issue.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: December 20, 2019




                                                  3